460 F.2d 303
Gregory SCOTT, also known as Jack T. Ruud, Petitioner and Appellant,v.Carl G. HOCKER, Warden, Nevada State Prison, et al., Appellees.
No. 26835.
United States Court of Appeals,Ninth Circuit.
April 11, 1972.

J. Rayner Kjeldsen, Esq.  (argued), Reno, Nev., for appellant.
Herbert F. Ahlswede (argued) Dep. Atty. Gen., Robert List, Atty. Gen., Carson City, Nev.; Robert Rose, Dist. Atty., Reno, Nev., for appellees.
Before CHAMBERS and HAMLIN, Circuit Judges, and JAMESON, District Judge.
PER CURIAM:


1
The district court order denying Scott habeas corpus relief without a hearing is affirmed.


2
We find the "speedy trial" contentions do not rise to such proportions as to show a denial of constitutional right.


3
Also, we reject the contention that the final search of the car (the car had been previously under the control of Scott) was improper.  We think that the search was perhaps an administrative search, proper as such and not too untimely.  It also would appear that the last search (which was a re-search) was proper under the warrant issued a few days before.